TAFT, J.
The testimony in the case tended to show that the respondent kept a soda fountain in his drug store, that several persons would contribute to a common fund, and one of them would purchase with it a bottle of whiskey of some one other than the respondent; that they would then go into the drug store and call for soda or beef tea, and when it was furnished by the respondent, in his tumblers, they (the party) would pour the whiskey into the tumblers and then drink the mixture. Sometimes the whiskey was put into the tumblers first and sometimes last. The respondent, or his clerk waited upon the party. The testimony further tended to show that the respondent had knowledge that the whiskey was being furnished and drank, as above stated. The member of the party who took the money of the others and with it procured whiskey and brought and delivered it to them was guilty of furnishing it. State v. Hassett, 64 Vt. 46, and if the respondent, by him*313self or clerk, aided or assisted in the transaction, he likewise was guilty.
But in regard to the person who went out and purchased the whiskey, if he partook of it in the drug store with the other members of the party there could be no offence, for he could not be guilty of furnishing himself with liquor, nor ths respondent guilty of aiding or assisting him in so doing. As the charge of the court permitted this we are all agreed that there was error in that respect, and for this reason the verdict must be set aside. As to whether the motion for a verdict of acquittal should have been granted we are not agreed, and as the case must be reversed for the reason stated and the question upon the motion may not again arise,
The exception to the charge is sustained, verdict set aside, and cause remanded for a new trial.